Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 7/7/22, 5/2/22, 12/1/21 and 10/4/21 have been considered.
Drawings
The drawings filed 6/10/21 are acceptable to the examiner.
Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-25) in the reply filed on 9/30/22 is acknowledged.
Claims 26-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/30/22.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-6, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeung et al. (US 2018/0077484 A1) cited by applicant in view of Park et al. (EP 3200270 A1), cited by applicant.
Re claim 1: Yeung et al. teaches a wireless earphone (figure 1) for receiving audio content over a wireless communication channel at a desired frequency spectrum, the wireless earphone (paragraph [0038]) comprising:
an antenna assembly comprising a wire antenna (5), wherein the wire antenna has a wire length compatible with the desired frequency spectrum, comprises a first end, and is characterized by an antenna radiation resistance and wherein the first end is inserted through a through-hole of the PCB (4) (see figures 3-4); and
Yeung et al. however does not teach that the PCB is a multi-layer printed circuit board (PCB); nor an impedance matching interface utilizing an electrical interaction between the first end of the wire antenna and at least one PCB layer of the multi-layer PCB, wherein the wireless earphone is at least partially matched to an antenna impedance as set forth in claim 1.  Park et al. teaches in a similar environment that PCB boards (180) can be multi-layers (paragraph [0023]) and to include impedance matching interface (by use of device (200) for impedance matching of an antenna (paragraph [0029]).  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate these features of Park et al. into the arrangement of Yeung et al. to predictably provide a way of impedance matching.  Therefor the claimed arrangement would have been obvious before the filing of the invention. 
Re claim 3: the capacitor arrangement as taught in figure 4A of Park et al. satisfies the claim shunt capacitor as set forth and would be obviously used in the arrangement for reasons as discussed in claim 1. 
Re claim 4: see structural arrangement as taught in figure 3 of Yeung et al.
Re claim 5: note arrangement in figure 4 of Yeung et al. in which a second end of the wire antenna (portion 6) is located to a bend of the coil and is spaced from a metallic component such as metal frame (8)
Re claim 6: note use of an antenna setting region (paragraph [0039] of Yeung et al.)  for holding the antenna (5) as a specific location as set forth.
Re claim 9: note the claimed range as set forth is a standard frequency range for Bluetooth technology, which is the technology used in Yeung et al. (paragraph [0038])
Re claim 12: the structural arrangement of the multilayer PCB as taught in figure 4a of Park et al. satisfies the claimed features as set forth and obvious incorporated into the arrangement of Yeung et al. those reasons discussed with respect to claim 1. 
Allowable Subject Matter
Claims 21-25 are allowed.
Claims 2, 7-8, 10-11, 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Yeung et al. and park et al. as discussed above are the closest art of record.  This art as applied does not teach as provided in claim 8 or in claim 21 the claimed features related to the transmission line in the wireless earphone arrangement as set forth. The limitations of claims 22-25 depend upon those features of claim 21.  The claimed combination of features of the wireless earphone as provided in claim 1 that additionally includes the use of top and bottom pads as set forth in claim 2; distance-diameter ratio as set forth in claim 10; the use the battery and first and second ferrite beads as set forth in claim 15; and the battery and first and second inductors as set forth in claim 16 is neither taught by nor an obvious variation of the art of record.  The limitations of claims 13-14 depend upon those features of claim 2/1. The limitations of claim 11 depend upon those features of claim 10/1. The limitations of claims 17 and 19 depend upon those features of claim 15/1.  The limitations of claims 18 and 20 depend upon those features of claim 16/1.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Napoles et al. teaches a related wireless earphone that includes a capacitive load to tune an antenna system and the prevention of radio link interruption.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/ANDREW L SNIEZEK/                                                                                    Primary Examiner, Art Unit 2688                                                                                                                    

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        11/16/22